EXHIBIT 10.3
December 8, 2008
Advanced Viral Research Corp.
6 Executive Plaza, Suite 283
Yonkers, New York 10701
     Re: Employment
To Whom It May Concern:
     This is to set forth our agreement regarding the payment of my salary by
Advanced Viral Research Corp. (the “Company”) for the period commencing
December 1, 2008. This letter agreement amends that certain letter agreement
between the undersigned and the Company dated November 10, 2008.
     For the pay periods commencing on December 1, 2008 and thereafter for so
long as I am employed by the Company, the obligation of the Company to pay any
or all of my base salary as well as any other cash amounts shall be deferred
until the Company (i) acquires net proceeds of at least $3.0 million from the
sale of the Company’s assets or securities; or (ii) consummates a merger
transaction with the surviving entity having at least $3.0 million in cash
availability (the “Triggering Event”). Upon the occurrence of the Triggering
Event, all amounts deferred hereunder shall be paid to me in one lump sum. For
purposes of clarification, amounts that are referred to as deferred amounts
herein shall be amounts that are accrued as obligations of the Company but which
shall not be paid until and unless there is a Triggering Event.
     This letter agreement may be executed in any number of counterparts, all of
which taken together shall constitute one letter agreement.

 
 Sincerely,



/s/ Maribel deDiego
 
 
Agreed and Acknowledged as of December 8, 2008
ADVANCED VIRAL RESEARCH CORP.
By: /s/ Stephen Elliston, Chief Executive Officer and President

 